DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 31 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “0.2 mg/ml” which should read “0.2 mg/mL” in order to be consistent with the rest of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 79 recites a non-stretch zone is provided by an element having increased rigidity relative to the elastomeric sleeve.  However, regarding an element having increased rigidity relative to an elastomeric sleeve Applicant’s specification merely recites:

“The insert 126 may be constructed from a variety of different products, including products that allow the insert to have a lower, similar, or higher rigidity than/to the sleeve 120. Preferably, in any embodiment, the insert has a higher rigidity than the sleeve.” (see paragraph 357 of Applicant’s specification as filed).

From this disclosure it is apparent that the element which Applicant describes as having a higher rigidity relative to the sleeve is an insert (which is disposed inside the sleeve) and not a non-stretch zone which forms parts of a liquid sealing section of the elastomeric sleeve. Regarding the presence of a non-stretch zone, it is noted that Applicant’s specification describes a sleeve comprising non-stretch zones (see paragraph 391 of Applicant’s specification as filed and filed Figures 28 and 29). 
As such, there is insufficient written description support for a non-stretch zone having an element having an increased rigidity which is specifically relative to the elastomeric sleeve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1, 2, 9-15, 20-26, 29-31, 38, 39, 48, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Weikart et al., US 2014/0251859 (“Weikart”)
(previously cited) in view of Pagay et al., US 5,411,489 (“Pagay”)(newly cited). The biologics license application for Lucentis published available online on 12 April 2016 at https://www.accessdata.fda.gov/drugsatfda_docs/label/2014/125156s
105lbl.pdf (“FDA”) is relied upon as evidence for claims 11-14 (previously cited).
Regarding claims 1 and 76, Weikart discloses a thermoplastic syringe wherein the syringe is pre-filled with an injectable solution drug which may be, inter alia, Lucentis (Ranibizumab injection) [abstract, 0006, 0038, 0040, 0046, 0089, Fig. 3].  The syringe comprises a syringe barrel comprising a lumen, a front opening, and a back opening [0046, Fig. 3].  The syringe additionally comprises a plunger (i.e. a closure) [0046, Fig. 3]. Applicant’s specification discloses that Lucentis is an approved drug for intravitreal injection [06]. The lumen of the syringe is coated with a three-layer coating comprising (from the outside inwards) a tie layer, a barrier layer, and pH protective layer [abstract, 0046, Fig. 3, claims 1 and 3]. The tie layer may be of the formula SiwOxCyHz wherein w is 1, x is ranges from about 0.5 to about 2.4, y ranges from about 0.6 to about 3, and z ranges from about 2 to about 9 [0099, 0101, 0107] which reads on the composition of the claimed tie layer recited. The barrier layer is of the formula SiOx wherein x ranges from 1.5 to 2.9 [0110-0112] which reads on the claimed barrier layer.
Weikart is silent regarding the plunger being configured to have a storage mode and a dispensing mode.
Pagay discloses a syringe comprising a hollow barrel having a plunger disposed therein wherein the plunger is axially slidable inside the syringe barrel (abstract, col. 8 lines 8-37, Fig. 9).  The end of the plunger which is adjacent to the contents of the syringe is covered with an elastomeric sleeve (30) (col. 5, lines 44-48, col. 8 lines 8-37, Fig. 9, claim 3).  The elastomeric sleeve and plunger are configured such that when the plunger is pressed by a user the elastomer sleeve stretches along the axis of the syringe and the sleeve diameter is reduced to a constricted state (col. 8 lines 8-35). Upon releasing the force applied to the plunger it returns to its original configuration (i.e. a storage mode)(col. 8 lines 35-37, Fig. 9).  Pagay teaches that disclosed plunger/sleeve configuration greatly reduces the force exerted by the plunger on the wall of the syringe which facilitates the injection process  (col. 8 lines 32-35).  
Weikart and Pagay are both directed towards syringes comprising a plunger.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the plunger configuration taught by Pagay in the syringe of Weikart with the expectation of providing a syringe in which the amount of force required to expel the contents of the syringe is reduced.  Since the elastomeric sleeve of the plunger would deform when actuated due to an elongation, the stopper is interpreted as being configured as having a storage mode (i.e. a state prior to depression of the plunger) and a dispensing mode (i.e. a state during depression of the plunger) as claimed. Neither Weikart nor Pagay teach the presence of silicone oil or baked-on silicone.
Regarding claim 2, Weikart teaches that the syringe may additionally comprise a lubricity layer which disposed between the pH protective layer and the lumen [0026, 0177]. 
Regarding claims 7 and 39, modified Weikart is silent regarding the nominal maximum fill volume and dispensing opening diameter of the disclosed syringe, these claim limitations is merely a recitation of a size or dimension. However, it is noted that MPEP 24144.04 IV (A) where the only difference between the prior art and the claims is a recitation of a relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art.  In the instant case, the Examiner contends that the syringe of modified Weikart would have functioned the same as the claimed syringe and therefore renders obvious the syringe of claims 7 and 39.
Alternatively, it would have been obvious to one of ordinary skill to have varied the nominal maximum fill volume and dispensing opening diameter through routine experimentation in order to produce a syringe having a volume which is suitable to for containing a desired drug dosage and an opening diameter that is sufficient to allow for a desired drug administration rate and/or back pressure when dispensing the drug. Varying the nominal maximum fill volume and dispensing opening diameter through routine experimentation would have produced a syringe which is the same as that recited in claims 7 and 39.
Regarding claims 9 and 10, Applicant’s specification discloses that Lucentis is a fragment of a monoclonal antibody directed against VEGF [163].  As such, the Lucentis 
Regarding claims 11-14, as is noted above, Weikart teaches that the composition inside the syringe may be Lucentis. FDA serves as evidence that Lucentis is a pH 5.5 aqueous solution of either 6mg/mL or 10 mg/mL Ranibizumab comprising 10 mM histidine, 10% (i.e. 10 mg/mL) of α,α-trehalose dehydrate, 0.01% polysorbate 20 (page 6, section 11) which reads on the composition of claims 11-14. The polysorbate 20 reads on the non-ionic surfactant of claim 13.
Regarding claim 15, Weikart teaches that the fluid composition in the syringe may have a shelf life more than six months at a storage temperature of 4 °C [0014].  Given that 4 °C is only a single degree away from the claimed 5 °C, there is a reasonable expectation that the syringe of modified Weikart would intrinsically have met the limitation of claim 15.
Regarding claims 20 and 48, modified Weikart is silent regarding the meeting a particle count standard and the syringe being suitable for terminal sterilization by a sterilizing gas.  However, it is noted that the syringe taught by modified Weikart would have been identical to or substantially identical to the syringe claimed and disclosed by Applicant in terms of the material forming the syringe barrel (i.e. COP), the presence of a SiOxCyHz
Regarding the recitation of properties in a claim, MPEP 2112V establishes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.  As such, in the absence of objective evidence to the contrary, the Examiner reasonably concludes that the particle count limitation of claim 20 and the sterilization suitability of claim 48 would be intrinsically met by the syringe of modified Weikart.
Regarding claim 21, Weikart teaches forming the syringe from a cyclic olefin copolymer [0016, 0017] which reads on the claimed polyolefin. 
Regarding claim 22, Weikart teaches that the tie layer may have thickness of from 5 to 100 nm [0109] and the barrier layer may have thickness of from 2 to 1,000 nm [0112].
Regarding claims 23 and 24, Weikart teaches that the pH protective layer is of the formula SiOxCyHz
Regarding claims 25, 26 and 29, Weikart teaches that the pH protective layer has density of from 1.25 to 1.65 g/cm3 [0153], a surface RMS value of from about 5 to 9 [0155], and a water contact angle ranging from 90 to 110 ° [0156].
Regarding claim 30, Weikart teaches that the pH protective layer has a FTIR absorbance spectrum having a ratio between 0.8 and 1.8 [0169].
Regarding claim 31, Weikart teaches that the pH protective layer has a dissolution rate of less than 170 ppb/day in the claimed solution [0171].
Regarding claim 38, Weikart teaches a syringe comprising a Luer tip [0187] which reads on the claimed Luer lock.
Regarding claim 77, the elastomeric sleeve of the plunger taught by Pagay comprises ridge (41) in a portion which contacts the sidewall of the syringe barrel (col. 8 lines 8-30, Fig. 9) which reads on the claimed liquid sealing section.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weikart in view of Pagay as applied to claim 1 above, and further in view of Felts et al., US 7,985,188 (“Felts”)(previously cited).
Regarding claims 3-5, as is described above, Weikart discloses a prefilled syringe which meets the limitations of claims 1 and 2.  Additionally, Weikart teaches that the syringe may comprise a lubricity layer having the formula SiOC [0177]. Weikart teaches that the lubricity coating may the coating described in US 7,985,188 (i.e. Felts) [0177].
Modified Weikart is silent regarding the lubricity coating being formed by PECVD from OMCTS.
Felts discloses a lubricity layer useful for syringes wherein the lubricity layer of the formula SiwOxCy where w is 1, x is from about 0.5 to about 2.4, and y is from about 0.6 to about 3 (abstract, col. 2 lines 49-59, col. 12 lines 14-24). The layer is formed by PECVD and may be produced using octamethylcyclotetrasiloxane as a precursor (col. 2 lines 62-65, col. 34 20-23). 
Modified Weikart and Felts are both directed towards syringes comprising a SiOC lubricity layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed have utilized the lubricity layer taught by Felts as the lubricity layer of the syringe of modified Weikart because Weikart explicitly says to.  The lubricity layer of the resulting syringe would have read on the lubricity layer recited in claims 3-5.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weikart in view of Pagay as applied to claim 1 above, and further in view Ashmead et al., US 2011/0137263 (“Ashmead”)(previously cited).
Regarding claims 6 and 8, as is described above, modified Weikart discloses a syringe which meets the limitations of claim 1.  Modified Weikart is silent regarding the elastomeric sleeve of the plunger comprising a fluoropolymer layer on its front face.
Ashmead discloses a syringe comprising a stopper wherein the stopper provides a low friction barrier between an elastomeric stopper material and a therapeutic in the syringe without the use of silicone oil or other liquid lubricants [abstract, 0010-0017, 0022, Figs. 5-12].  The stopper comprises an elastomer body and a fluoropolymer barrier which is disposed along the front face of the stopper [0010, 0026, Fig. 5].
Modified Weikart and Ashmead are both directed towards syringes comprising a stopper. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied a fluoropolymer coating to the front face of the elastomeric sleeve of the plunger of modified Weikart as taught by Ashmead expectation providing a low friction barrier between without using a silicone oil or other lubricants. The plunger of the resulting syringe would have read on the closure of claims 6 and 8.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Weikart in view of Pagay as applied to claim 1 above, and further in view of Westbye, US 2011/0282297 (“Westbye”)(previously cited).
Regarding claim 37, as is described above, modified Weikart discloses a syringe which meets the limitations of claim 1.  Weikart additionally teaches that the syringe comprises a needle [0279, Fig. 18].
Modified Weikart is silent regarding the syringe comprising a tamper-evident needle shield. 
Westbye teaches a prefilled syringe comprising a tamper-evident needle guard [abstract, 0002, 0011, 0015, 0054, 0061, 0062, Figs. 1, 2, 12, 13A and 13B, claim 8].
Modified Weikart and Westbye are both directed towards prefilled syringes comprising a needle. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated the tamper-evident needle guard taught by Westbye into the syringe of modified Weikart in order to provide a means against contamination of the needle and/or contents of the syringe. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Weikart as modified Pagay as applied to claim 1 above, and further in view of Lundquist., US 2012/0010573 (“Lundquist”)(previously cited).
Regarding claim 47, as is described above, modified Weikart discloses a syringe which meets the limitations of claim 1.  Weikart additionally teaches that the syringe comprises a plunger [0046, Fig. 3].
Modified Weikart is silent regarding the syringe comprising an insert molded staked needle and a needle shield.
Lundquist discloses a prefilled syringe comprising an insert molded staked needle and a needle shield [0002, 0010-0016, 0040, 0048, Figs. 1A-2C].  Lundquist teaches that the insert molded staked needle eliminates that need for using an adhesive or crimping and is cost-effective and efficient to produce [0006].
Modified Weikart and Lundquist are both directed towards prefilled syringes. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the syringe of modified Weikart by including the insert molded staked needle as taught by Lundquist with the expectation of providing a syringe with a needle which does not require an adhesive or crimping and is cost-effective and efficient to produce.

Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is Weikart taken in combination with Pagay which teaches what is described above.  The closet prior art of 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 6,432,089 to Kakimi et al. – discloses a syringe comprising a plunger wherein the end of said plunger comprises an elastic cover (abstract).  The elastic cover stretches rearwardly as the plunger advances inside the syringe (abstract).  The inside of the syringe is coated with a lubricant (col. 8 lines 57-67). 

Response to Arguments
Applicant’s arguments filed 4 January 2022 with respect to claims 1-15, 20-26, 29-31, 37-39, 47, 48, and 76-79 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claims 1 and 76.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782